Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
	The office acknowledges Applicants’ arguments in response to the office action dated 01/05/2022. Claims 1-11 has been amended. The examiner and attorney Dawn Gardner discussed proposed amendments during interviews dated 07/06/2022 and 6/29/2022. In light of the arguments and the following examiner’s amendment the rejections of record are withdrawn. Claims 5-11 has been cancelled and new claims 12-21 has been added. Claims 1-4, 12-21 are allowed and are renumbered as 1-14. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Dawn Gardner on 6/29/2022. 
The application has been amended as follows: 




In claim 1, line 5 after ‘disease or disorder’ 
DELETE “associated with an activated immune system” and
INSERT “selected from the group consisting of rejection of transplanted organs selected from kidney, liver, heart and lung; autoimmune syndromes selected from rheumatoid arthritis, psoriasis, psoriatic arthritis, Crohn's disease, and Hashimoto’s thyroiditis; and atopic dermatitis”
2. DELETE claims 5-11.
Add the following new claims:
12. (New) The method as in claim 1, wherein the disease or disorder to be treated is the rejection of a transplanted kidney.
13. (New)  The method as in claim 1, wherein the disease or disorder to be treated is the rejection of a transplanted liver.
14. (New)  The method as in claim 1, wherein the disease or disorder to be treated is the rejection of a transplanted heart.
15. (New)  The method as in claim 1, wherein the disease or disorder to be treated is the rejection of a transplanted lung.
16. (New)  The method as in claim 1, wherein the disease or disorder to be treated is rheumatoid arthritis.
17. (New)  The method as in claim 1, wherein the disease or disorder to be treated is psoriasis.
18. (New)  The method as in claim 1, wherein the disease or disorder to be treated is psoriatic arthritis.
19. (New)  The method as in claim 1, wherein the disease or disorder to be treated is Crohn’s disease.
20. (New)  The method as in claim 1, wherein the disease or disorder to be treated is Hashimoto’s thyroiditis.
21. (New)  The method as in claim 1, wherein the disease or disorder to be treated is atopic dermatitis.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The currently claimed method of administering (R)-5-[3-chloro-4-(2,3-dihydroxy-propoxy)- benz[Z}ylidene]-2-([Z]-propylimino)-3-o-tolyl-thiazolidin-4-one (ponesimod) or its salt to a human subject in need thereof, for use in the treatment of specific disorders is not suggested or taught by the prior art. The closest prior art, Brossard (‘954) or Brossard (‘217) teaches the agent as S1Pl receptor agonist, its dosage regimen and dose up titration of the compound its use in the disorders as claimed but do not teach the titration dosages. The prior art teach sphingosine receptor mediated receptor agonist (e.g. S1P1) can mediate disorders such as arthritis, psoriasis, dermatitis, Crohn’s disease etc. (WO 2005082841). The prior art teach thiazolidine derivatives is useful in treating the disorders as in the instant claims (WO 2005/05421, WO 2009/115954). The claimed subject matter of the present application relates to a non-linear and very specific dosage regimen with an up-titration schedule in the method. Brossard '954 describes a dosage regimen of one or two up-titration steps that starts at a dosage as high as 10 mg (exemplified) or 5 mg (prophetic) of ponesimod. Brossard '954 does not suggest a dosage regimen that starts with 2 mg of ponesimod that keeps the first three low dosages (2, 3 and 4 mg) for two days each and then the up titration dosages as in the instant claims with eight titration steps. Additionally, the instant specification contains data clearly showing the superiority of the up-titration regimen according to present claim 1 compared to the up-titration regimen used for ponesimod in the phase Il clinical trials, i.e. 10 mg once daily for 7 days followed by 20 mg on day 8 (see second full paragraph on page 2 of the present specification as well as the Experimental Part starting on page 6, especially the results relating to the cardiodynamic endpoints). These data has also been published in Juif et al. (J Clin Pharmacol 2017, 57(3), p. 401-410). In summary, the results of this comparative clinical study show that for the gradual up-titration regimen to the daily maintenance dose of 20 mg as claimed by the present patent application, the cardiodynamic first-dose and subsequent effects and the safety and tolerability of ponesimod are mitigated compared to the up-titration regimen used in the phase Il Clinical trials (See "conclusion" section in the Juif et al. publication). The prior art do not anticipate, suggest or teach the dosage regimen as in the instant claims in a method of treating the disorders as claimed in a human subject. Thus claims 1-4, 12-21 are allowed.
					Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627